            Case 19-03448-CL7           Filed 09/04/19       Entered 09/04/19 09:45:39          Doc 26      Pg. 1 of 1


DAVID L. SKELTON, TRUSTEE #96250
REBECCA E. PENNINGTON #174488
RICHARD L. STEVENSON #239705
OFFICE OF THE CHAPTER 13 TRUSTEE
525 B STREET, SUITE 1430
SAN DIEGO, CA 92101
(619) 338-4006

                                           UNITED STATES BANKRUPTCY COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA


IN RE:                                                                    Chapter 13 Case
                                                                          Case No. 19-03448-CL13
      RAY ROSA, JR.
                                                                          NOTICE OF CLASSIFICATION OF CLAIM
      2945 AVENIDA CASTANA                                                AND RIGHT TO REQUEST A HEARING
      CARLSBAD, CA 92009                                                  WITH CERTIFICATE OF MAILING


TO THE CREDITOR NAMED HEREIN AND OTHER PARTIES IN INTEREST:

        YOU ARE HEREBY NOTIFIED that the proof of claim filed for the creditor named below will be allowed in the
amounts and classifications shown unless an amended plan is confirmed which changes the claim status or unless otherwise
ordered by the Court.
        YOU ARE FURTHER NOTIFIED that if you object to the classifications, you must obtain a hearing date and time from
the Bankruptcy Court Chapter 13 Deputy, Telephone No. (619) 557-6019, and WITHIN 31 DAYS FROM THE DATE OF
SERVICE OF THIS NOTICE serve a copy of a REQUEST AND NOTICE OF HEARING (FORM CSD 1184) and Declaration In
Opposition to Classification upon the Debtor, their attorney, the creditor, and Chapter 13 Trustee, and file the original and one
copy with proof of service with the Clerk, Bankruptcy Court, 325 West F Street, San Diego, California 92101-6991 by the next
business day after service.

           Name & Address of Creditor:                                    Classification & Amount Allowed Per Plan:

           CVI SGP ACQUISITION TRUST                                      EXCLUDED                         $0.00
           C/O RESURGENT CAPITAL SERVICES
           PO BOX 10587                                                   Court Claim No: 006       Ref No: 21
           GREENVILLE, SC 29603                                           Account No: 8898
           Comment: NOT PROVIDED FOR                                      Description:

(X)   Excluded, not provided for in Plan. Direct pay by Debtor.




I certify under penalty of perjury that on this date I served a true copy of this document by U.S. Mail, postage prepaid, upon
Debtor, their attorney, and the creditor named herein at their addresses as shown.

CERTIFICATION & DATE OF SERVICE: September 4, 2019

         cc: ATTORNEY FOR DEBTOR:                                  /s/ Janelle Smith
             ~PRO PER                                              Clerk of the Office of David L. Skelton, Trustee
             DEBTOR ACTING AS OWN ATTORNEY                         525 B Street, Suite 1430
             SAN DIEGO, CA 92101                                   San Diego, CA 92101
